Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 9-11, 13-15, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 2336209 to Anderson (Anderson).
Regarding claims 1 and 18, Anderson teaches a rotatable fan blade (Page 2 right column lines 4-20); and a support structure for securing the rotatable fan blade substantially adjacent to a vent (device of Figure 1-7); wherein air circulation through the vent rotates the fan blade (orientation provides this), thereby indicating the air circulation through the vent (16, 17, Figure 1, Page 2 right column lines 4-20) and securing the device to an outlet (Page 3 left column lines 11-34).
Regarding claims 2 and 19, Anderson teaches wherein the support structure includes a housing assembly (device of Figure 1-7).
Regarding claim 4, Anderson teaches wherein the housing assembly includes attachment means for attaching the housing assembly to the vent (shown in the Figures and disclosed at least in Page 3 left column lines 11-20). 
Regarding claim 5, Anderson teaches wherein the attachment means includes a hook (shown in the Figures and disclosed at least in Page 3 left column lines 11-20 which disclose hooking the device indicating a hook which is also shown in the Figures).
Regarding claims 6 and 20, Anderson teaches wherein the attachment means removably attaches the housing assembly to the vent (Page 3 left column lines 11-34).
Regarding claim 9, Anderson teaches wherein the support structure includes: a rotatable hub attached to the blade; and a rib extending from the hub to the vent for fixing the hub to the vent (Page 2 right column lines 4-20 discloses an impeller and vanes which comprise a hub).
Regarding claim 10, Anderson teaches wherein a rotatable hub; a rotatable fan blade connected to the rotatable hub for rotating therearound (Page 2 right column lines 4-20 discloses an impeller and vanes which comprise a hub and a blade); and a support structure including a rib for securing the rotatable hub substantially adjacent to a vent (20, 14, and/or lip at 11, Figures 1-7); wherein air circulation through the vent rotates the fan blade, thereby indicating the air circulation through the vent (16 and 17, Figure 1, Page 2 right column lines 4-20).
Regarding claim 11, Anderson teaches wherein the support structure includes a housing assembly (device of Figure 1-7).
Regarding claim 13, Anderson teaches wherein the housing assembly includes attachment means for attaching the housing assembly to the vent (shown in the Figures and disclosed at least in Page 3 left column lines 11-20). 
Regarding claim 14, Anderson teaches wherein the attachment means includes a hook (shown in the Figures and disclosed at least in Page 3 left column lines 11-20 which disclose hooking the device indicating a hook which is also shown in the Figures).
Regarding claim 15, Anderson teaches wherein the attachment means removably attaches the housing assembly to the vent (Page 3 left column lines 11-34).

Claim(s) 1-2, 4-11, and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 6342003 to Wang (Wang)
Regarding claim 1, Wang teaches a rotatable fan blade (32, 33, and/or 22, Figure 1); and a support structure for securing the rotatable fan blade substantially adjacent to a vent (Figure 1 especially 50); wherein air circulation through the vent rotates the fan blade (Col. 2 lines 38-65), thereby indicating the air circulation through the vent (indication is provided through the motion) and securing the device to an outlet (Col. 2 lines 38-65).
Regarding claims 2, 11, and 19, Wang teaches wherein the support structure includes a housing assembly (device of Figure 1).
Regarding claim 4 and 13, Wang teaches wherein the housing assembly includes attachment means for attaching the housing assembly to the vent (50, Figure 1). 
Regarding claim 5 and 14, Wang teaches wherein the attachment means includes a hook (51, Figure 1).
Regarding claims 6, 15, and 20, Wang teaches wherein the attachment means removably attaches the housing assembly to the vent (50, Figure 1).
Regarding claims 7 and 16, Wang teaches wherein the support structure includes a clip attachable to the vent (50, Figure 1).
Regarding claims 8 and 17, Wang is silent on wherein the clip is removably attachable to the vent (50, Figure 1, Col. 2 lines 38-65).
Regarding claim 9, Wang teaches wherein the support structure includes: a rotatable hub attached to the blade; and a rib extending from the hub to the vent for fixing the hub to the vent (center ring of 30 is the rotatable hub and the ribs connect to 34 or 22 is the rotatable hub and the rib is the ledge that hole 24 passes through or 15).
Regarding claim 10, Wang teaches wherein a rotatable hub; a rotatable fan blade connected to the rotatable hub for rotating therearound (any of 31 or 32); and a support structure including a rib for securing the rotatable hub substantially adjacent to a vent (50 has ribs); wherein air circulation through the vent rotates the fan blade, thereby indicating the air circulation through the vent (Col. 2 lines 38-65).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of U.S. PGPUB 20170303590 to Cameron (Cameron)
Regarding claims 3 and 12, Anderson is silent on wherein the housing assembly is integrally formed with the vent.
Cameron teaches that anemometers can be an integral component or a separate component (Paragraph 0074). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Anderson with the teachings of Cameron to provide wherein the housing assembly is integrally formed with the vent. Doing so would allow the device to monitor an outlet at all times without misplacement or incorrect installation and  it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the housing assembly integral with the vent, since it has been held that use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)).

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of U.S. PGPUB 20170303590 to Cameron (Cameron)
Regarding claims 3 and 12, Wang is silent on wherein the housing assembly is integrally formed with the vent.
Cameron teaches that anemometers can be an integral component or a separate component (Paragraph 0074). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Wang with the teachings of Cameron to provide wherein the housing assembly is integrally formed with the vent. Doing so would allow the device to monitor an outlet at all times without misplacement or incorrect installation and  it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the housing assembly integral with the vent, since it has been held that use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 574-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        1/3/22